Citation Nr: 9929929	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-43 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a sinus disability 
and a respiratory disability due to exposure to asbestos 
and/or radiation.

2.  Entitlement to a compensable evaluation for post-
traumatic stress disorder, effective from October 1995 and an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, effective in May 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
a lung disability and to a compensable evaluation for 
residuals of a shell fragment wound of the right lower arm.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  By rating action dated in March 1996 the 
Department of Veterans Affairs (VA) Regional Office, Lincoln, 
Nebraska, granted service connection for post-traumatic 
stress disorder and residuals of a shell fragment wound of 
the right arm, effective from October 1995 and assigned 
noncompensable evaluations for those conditions, effective 
from that time.  Service connection for a sinus disability 
and a disability caused by exposure to asbestos and/or 
radiation was denied.  Entitlement to service connection for 
a lung disability residual to pneumonia was denied.  The 
veteran appealed from the evaluations assigned for the 
psychiatric condition and the shell fragment wound residuals 
and from the denials of service connection.  In a June 1997 
rating action service connection was granted for a lung 
condition as a residual of pneumonia.  The disability was 
rated 30 percent disabling.  In an April 1998 rating action 
entitlement to a total rating based on individual 
unemployability was denied.  The veteran appealed from that 
decision.  In an October 1998 rating action the evaluation 
for the veteran's post-traumatic stress disorder was 
increased to 30 percent, effective in May 1998.  In an April 
1999 rating action the 30 percent evaluations for the post-
traumatic stress disorder and lung condition were confirmed 
and continued as was the noncompensable evaluation for the 
shell fragment wound residuals of the right arm.  The case is 
now before the Board for appellate consideration.

In a substantive appeal received in May 1999, the veteran 
petitioned for relief requesting entitlement to an advisory 
medical opinion and a thorough and contemporaneous 
examination.  Upon review of the evidence and after 
considering the appropriate law and regulations and decisions 
of the United States Court of Appeals for Veterans Claims 
(the Court), it is the decision of the undersigned that this 
petition for relief must be denied.  In relevant part, 
38 U.S.C.A. § 7109 provides:

(a)  When in the judgment of the Board, 
expert medical opinion, in addition to 
that available within the Department is 
warranted by the medical complexity or 
controversy involved in an appeal case, 
the Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not employees of 
the Department.  38 U.S.C.A. § 7109(a) 
(1997) (emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; has been upheld by 
the Court, as has the discretionary determination of the need 
for a thorough and contemporaneous examination.  "If the 
medical evidence of record is insufficient, or, in the 
opinion of the BVA, of doubtful weight or credibility, the 
BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v Brown, 
1 Vet. App. 171 (1991).

In the present case, the veteran has been examined several 
times in the recent past, and the examinations have been 
thorough.  Furthermore, in the judgment of the undersigned, 
no issue before the Board is so complex or controversial so 
as to warrant such additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the increased 
rating and total rating issues has been obtained by the 
regional office to the extent possible.

2.  A sinus disability was not demonstrated during the 
veteran's period of active military service.  A chronic sinus 
condition was initially medically demonstrated many years 
after the veteran's separation from service and has not been 
shown to be of service origin.

3.  The evidence does not establish that the veteran was 
exposed to asbestos and/or radiation during service or that 
he currently has a respiratory disability resulting from 
exposure to asbestos and/or radiation.

4.  The veteran's post-traumatic stress disorder as of 
October 1995 was very mild and did not result in any 
impairment.

5.  Since May 1998 the veteran's post-traumatic stress 
disorder has been manifested by symptoms including 
nightmares, flashbacks and memories of his wartime 
experiences.  There is some detachment from others and some 
depression.

6.  The veteran's memory is intact and there is no decrease 
in cognitive functions.  His thought processes are coherent 
and there is no suicidal or homicidal ideation.

7.  Since May 1998 the veteran's post-traumatic stress 
disorder has been productive of no more than definite social 
and industrial impairment.  He has been generally able to 
function satisfactorily in matters of routine behavior, self-
care, and conversation.

8.  The veteran's lungs are clear and there are no rales or 
wheezing.  Pulmonary function studies reveal a minimal airway 
disease.

9.  The shell fragment wound of the veteran's right arm has 
not resulted in any significant scarring and there is no 
cosmetic abnormality.

10.  The veteran completed 4 years of high school.  He was 
self-employed for many years in ranching.  He retired from 
working on a full-time basis in July 1991.

11.  The evidence does not establish that the veteran's 
service-connected disabilities preclude him from engaging in 
all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for a sinus disability or a respiratory 
disability resulting from asbestos and/or radiation exposure.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  Entitlement to a compensable evaluation for post-
traumatic stress disorder, effective in October 1995 and an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, effective from May 1998 are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Code 9411 (1998).

3.  Entitlement to an evaluation in excess of 30 percent for 
a lung disability or to a compensable evaluation for 
residuals of a shell fragment wound of the right arm are not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Codes 6600, 6602, 6603, 6604, 7803, 7804, 7805 (1998).

4.  The veteran is not unemployable as a result of his 
service-connected disabilities.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for 
increased ratings for the disabilities at issue and the total 
rating based on individual unemployability are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding 
those claims have been properly developed to the extent 
possible.  In this regard, the veteran's service medical 
records are not complete.  However, the National Personnel 
Records Center has advised that any additional service 
medical records would have been destroyed in a fire that 
occurred at that facility in 1973.  Accordingly, the Board 
will base its decision on the evidence of record.  The Board 
has found the claims for service connection for a sinus 
disability and a disability due to exposure to asbestos 
and/or radiation to be not well-grounded.  Thus, there is no 
duty to assist the veteran further in the development of 
those claims.

I.  The Claims for Service Connection for a Sinus Disability 
and for
a Respiratory Disability caused by Exposure to Asbestos 
and/or Radiation

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The veteran's available service medical records reflect that 
he was hospitalized in June and July 1946 for an episode of 
pneumonia.  The service medical records did not reflect any 
reference to a sinus disability.  There are no service 
records or other medical records indicating that the veteran 
was exposed to asbestos and/or radiation.

In his initial claim for VA disability benefits submitted in 
late 1995, the veteran indicated that he had a sinus 
condition that developed while he was in the Philippines 
after being repeatedly exposed to gas and fumes from his 
flame thrower.  He indicated that he had suffered continuous 
problems with his sinuses since World War II.  He also 
indicated that he had been exposed to asbestos and radiation.

In a statement dated in October 1996, [redacted], 
indicated that he had served with the veteran and that the 
veteran had lost almost 50 pounds and had large splotches all 
over him when they had spent 31 days aboard a ship.  He also 
had a constant cough.  The veteran had later informed him 
that he had had pneumonia.  Mr. [redacted] also indicated that 
all of the pipes on the ship were wrapped with something but 
he did not know whether it was asbestos.

The record reflects that the veteran was awarded the Combat 
Infantryman Badge and he has contended that he developed 
sinus problems as a result of combat with the enemy during 
World War II.  In this regard, 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval or air 
organization of the United States during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reason for 
granting or denying service connection in each case shall be 
recorded in full.  Although the veteran has asserted that he 
developed a chronic sinus disability as a result of his 
combat action during World War II, he has not provided any 
evidence to corroborate his assertion.  Sinusitis, a chronic 
disease, is not the type of disability which would be an 
acute condition which could be incurred under combat 
conditions and not capable of independent verification after 
the combat activity ended.  The Board is unable to conclude 
that service connection is warranted for a sinus disability 
based on combat with the enemy.  The Board does not find that 
there is any reasonable doubt regarding this matter.  
38 U.S.C.A. § 1154(b).

When the veteran was afforded VA pulmonary and general 
medical examinations in September 1997 the diagnoses included 
history of sinusitis, based on the information provided by 
the veteran.  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In this case,  
the veteran's service medical records do not reflect the 
presence of sinusitis or exposure to asbestos and/or 
radiation.  A sinus disability was initially medically 
demonstrated many years after service.  It has not been shown 
to be of service origin and there has been no evidence 
introduced establishing a nexus between any current sinus 
condition and his remote service.  A respiratory disability 
due to exposure to asbestos and/or radiation has not been 
currently medically demonstrated.  In short, the veteran has 
not provided adequate medical evidence to support his claims.  
There is of record a recent statement by a former service 
associate of the veteran indicating that they had spent 31 
days aboard ship and that during that time the veteran lost a 
considerable amount of weight, had large blotches, and ha a 
constant cough.  Although he recalled that the pipes on the 
ship were wrapped with something, he could not say that the 
wrapping was asbestos.  Even if it was, there is simply no 
evidence that the wrappings shed asbestos and caused any 
disability for the veteran.  With regard to the claim for a 
radiation disability, no explanation of a possible etiology 
has even been offered.  The former service associate as well 
as the veteran are lay persons and are not qualified to 
furnish an opinion or diagnosis as to medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board considers the claims for service 
connection for a sinus disability and a respiratory 
disability due to exposure to asbestos and/or radiation to be 
not well-grounded.  Since they are not well-grounded, they 
must be denied.  Grottveit v. Brown, 5 Vet.App. 91 (1993); 
Edenfield v. Brown, 8 Vet.App. 384 (1995).

Although the Board has considered and disposed of the 
veteran's claims for service connection for a sinus 
disability and a respiratory disability due to asbestos or 
radiation exposure on grounds different from that of the 
regional office; that is, whether the claims were well-
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decisions.  In assuming that the claims were well-grounded, 
the regional office accorded the veteran greater 
consideration than the claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of whether the veteran's claims are well-
grounded would be pointless, and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed.Reg. 49, 747 
(1992).  To submit well-grounded claims, the veteran would 
need to offer competent evidence, such as a medical opinion, 
that there is a relationship between his current sinus 
disability and his active service and that he currently has a 
respiratory disability which can be attributed to exposure to 
asbestos or radiation.  Robinette v. Brown, 8 Vet.App. 69 
(1995).


II.  The Claim for a Compensable Evaluation for Post-
Traumatic Stress Disorder, effective from October 1995 and 
for an Evaluation in excess of 30 percent 
for Post-Traumatic Stress Disorder effective from May 1998

When the veteran was afforded a VA psychiatric examination in 
January 1996 he reported that after discharge he had frequent 
recurring nightmares and some flashbacks and suffered intense 
psychological distress when exposed to events that symbolized 
or represented the original traumatic events.  He made 
efforts to avoid thoughts and feelings associated with the 
trauma.  When discharged, he had moderate restriction of 
affect with some diminished loss of interest but did not have 
a sense of a foreshortened future.  He experienced moderate 
to severe difficulties staying asleep and had problems with 
irritability, hypervigilance and exaggerated startle 
response.  However, at the time of the examination, the 
veteran reported only mild symptomatology.  He experienced 
some nervousness that he attributed to periods of combat.  He 
had one nightmare every 6 months.  He still actively avoided 
exposure to movies about wartime and had a mildly exaggerated 
startle response.

On mental status examination the veteran was oriented as to 
time, place and person.  His affect showed mild apprehension 
but he had an effective response to the items that were 
covered in the interview process.  Depression was absent and 
there was no indication of affect instability.  His recent 
and remote memory were intact.  No underlying psychotic 
thought processes were observed.  The veteran denied having 
any hallucinations, delusions or suicidal thoughts.  It was 
felt that his judgment and insight were intact.  The 
pertinent diagnosis was post-traumatic stress syndrome, 
chronic, very mild with no current impairment.  The examiner 
was of the opinion that the post-traumatic stress disorder 
had been at least moderately active at the time of his 
discharge from service and had existed for a number of years 
but currently was only mildly active.  At the current time 
the veteran did not appear to have any impairment due to the 
post-traumatic stress syndrome even though he had a few 
active signs and symptoms.  

The veteran was again afforded a VA psychiatric examination 
in June 1998.  He reported that he had nightmares 2 or 3 
times a week with the content being military combat.  He also 
suffered from flashbacks once a week.  He avoided thoughts 
and events that might trigger memories of combat experiences.  
He had also suffered from mood swings.  He also had severe 
irritability.  He had an ongoing and persistent feeling of a 
foreshortened future.  There had been a problem with restless 
sleep and intermittent awakening.  He also had an exaggerated 
startle response, hypervigilance and ongoing problems with 
concentration.  

On mental status examination the veteran was well oriented to 
time, place and person.  He showed a moderate amount of 
anxiety.  No persistent depression was noted and his mood was 
stable.  There was no evidence of any hallucinations, 
delusions or suicidal ideation.  His insight was intact as 
was his judgment.  The diagnoses included post-traumatic 
stress disorder, moderately severe.  Moderate dysthymia 
secondary to the post-traumatic stress disorder was also 
diagnosed.  A Global Assessment of Functioning (GAF) of 65 
was assigned.

The veteran was again afforded a VA psychiatric examination 
in January 1999.  He reported that when he initially returned 
to the United States he had frequent nightmares.  Later, 
while working, and through middle age the symptoms became 
somewhat less severe.  He described a hyper startle response, 
nightmares and some daytime triggers.  He had graduated from 
high school and after returning from service he had been 
employed by a carpenter.  He later took a job building houses 
by himself.  Later he began working on the family ranch and 
was currently retired.

On mental status examination the veteran's long- and short-
term memory were clearly intact.  There was no evidence of a 
cognitive decline.  He had no evidence of auditory or visual 
hallucinations.  His thought processes were coherent with no 
form of thought disorder.  He was not suicidal or homicidal.  
He reported persistent flashback memories and minimal 
avoidance.  His mood was euthymic. The examiner commented 
that the veteran described some symptoms of post-traumatic 
stress disorder.  He had nightmares and recurrent memories.  
He also had persistent avoidance and detachment from 
strangers.  The pertinent diagnosis was post-traumatic stress 
disorder.  The condition was reported to be mild in nature.  
A GAF of 60 was assigned.

A noncompensable evaluation is warranted for post-traumatic 
stress disorder when there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
evaluation requires emotional tension or other evidence of 
anxiety productive of moderate social and industrial 
impairment.  A 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be considerably 
impaired and that the psychoneurotic symptoms be of such 
severity and persistence that there is considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. Part 4, Code 9411, effective prior to November 
1996.

A noncompensable evaluation is provided for post-traumatic 
stress disorder when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
provided when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; the symptoms are controlled by 
continuous medication.  A 30 percent evaluation is provided 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is provided when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411, effective in 
November 1996.

The Board notes that in the case Fenderson v. West, 
No. 96-947 (U. S. Vet. App. January 20, 1999), the United 
States Court of Appeals for Veterans Claims indicated that 
there was a distinction between a veteran's initial 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  The Court noted 
that the distinction might be important in terms of, among 
other things, determining the evidence that could be used to 
decide whether the original rating on appeal was erroneous.  
The Court indicated that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), was not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The Court indicated that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  In this case, the record reflects 
that the regional office has, in fact, assigned separate 
ratings for the veteran's post-traumatic stress disorder for 
separate periods of time, that is, from October 1995 and May 
1998.  The propriety of these ratings will be discussed 
below.

In this case, when the veteran was afforded the VA 
psychiatric examination in January 1996 it was noted that 
following his discharge from service, he had had frequent 
recurring nightmares and flashbacks and suffered intense 
psychological distress when exposed to events that symbolized 
or represented the original traumatic events.  He made 
efforts to avoid thoughts and feelings associated with the 
trauma.  He also had some moderate restriction of affect, 
diminished loss of interest and experienced moderate to 
severe difficulty staying asleep, problems with irritability, 
hypervigilance and exaggerated startle response.  However, it 
was indicated that at the time of the examination, the 
veteran reported only mild symptomatology.  He indicated that 
he experienced some nervousness and had one nightmare every 
6 months.  He still actively avoided exposure to movies about 
wartime but had only a mild exaggerated startle response.  
The examiner noted that he was oriented as to time, place and 
person.  His affect showed only mild apprehension and 
depression was absent.  There was no indication of affect 
instability.  His recent and remote memory were described as 
intact.  His insight and judgment were also felt to be 
intact.  The examiner indicated that his current post-
traumatic stress disorder symptomatology was very mild and 
that there was no current impairment.  Thus, based on the 
findings on the VA examination a compensable evaluation was 
not warranted for the post-traumatic stress disorder 
effective from October 1995 under the provisions of 
Diagnostic Code 9411 that were effective either prior to or 
after November 1996.

In a statement by the veteran's representative received in 
May 1998, it was claimed that the veteran was experiencing a 
worsening of his condition.  When the veteran was afforded 
the VA psychiatric examination in June 1998, increased 
symptomatology was present.  The veteran reported that he 
experienced nightmares 2 to 3 times a week with content being 
his military combat and also suffered from flashbacks on a 
once a week basis.  He also reported severe debility and a 
persistent feeling of a foreshortened future.  There was also 
a problem with restless sleep and intermittent awakening 
every 4 hours.  He also reported an exaggerated startle 
response, hypervigilance and ongoing problems with 
concentration.  On mental status examination he showed a 
moderate amount of anxiety but no permanent depression.  His 
mood was stable.  His recent and remote memory were intact 
and his insight and judgment were intact.  His post-traumatic 
stress disorder was described by the examiner as moderately 
severe and a GAF score of 65 was assigned.  Thus, the 
findings on the examination, although reflecting increased 
symptoms, do not reflect more than definite social and 
industrial impairment so as to warrant an evaluation in 
excess of 30 percent effective in May 1998 under the 
provisions of Diagnostic Code 9411 that were effective prior 
to November 1996 or occupational and social impairment of 
such nature and severity so as to warrant entitlement to an 
evaluation in excess of 30 percent under the provisions of 
that diagnostic code that became effective in November 1996.

When the veteran was afforded the VA psychiatric examination 
in January 1999 he again described a hyperstartle response, 
nightmares and some daytime triggers of events.  However, his 
long-and short-term memory were clearly intact and there was 
no evidence of a cognitive decline.  He had no evidence of 
auditory or visual hallucinations and his thought processes 
were coherent with no form of thought disorder.  He was not 
suicidal or homicidal.  The examiner indicated that the 
veteran described some symptoms of post-traumatic stress 
disorder, including nightmares, some recurrent memories, 
persistent avoidance and detachment from strangers.  However, 
he indicated that his impairment appeared to be mild to 
moderate.  A GAF of 60 was assigned.  Thus, the findings on 
the January 1999 VA examination also would not establish 
entitlement to an evaluation in excess of 30 percent for the 
veteran's post-traumatic stress disorder under the provisions 
of Diagnostic Code 9411 that were effective prior to or after 
November 1996.

III.  The Claims for an Evaluation in excess of 30 percent 
for
 a Lung Disorder and for a Compensable Evaluation for
Residuals of a Shell Fragment Wound of the Left Arm

As indicated previously, the veteran's service medical 
records reflect that he was treated for an episode of 
pneumonia.

When the veteran was examined by the VA in January 1996 there 
was inspiratory wheezing noted at the left base.  Radiologic 
evidence showed atelectasis or probable old scarring from 
recurrent respiratory infections.

In an October 1996 statement L. R. Smith, M.D., indicated 
that the veteran had shortness of breath and a persistent 
cough with a production of mucus.  On physical examination 
the lungs were essentially clear to auscultation and 
percussion.  Pulmonary function studies reflected that FVC 
was 73 percent, 69 percent and 63 percent.  The 
interpretation was low forced vital capacity with moderate 
obstruction.  A chest X-ray study showed evidence of residual 
scarring in the left base.  An impression was made of post 
pneumonia with residual scarring of the left lower lobe.

In June 1997 service connection was established for a lung 
condition residual to pneumonia, and it was rated 30 percent 
disabling.

The veteran was again afforded a VA pulmonary examination in 
September 1997.  The lungs had reduced air entry on both 
sides.  There were no rales and rhonchi.  It was indicated 
that pulmonary function studies in September 1997 had shown a 
mild obstructive lung defect.  The diagnoses included mild 
chronic obstructive pulmonary disease.

On the September 1997 VA general medical examination the 
lungs were clear and there were no rhonchi or rales.  The 
veteran complained of a cough with occasional yellowish 
sputum.  It was indicated that he could walk 1 mile without 
stopping and could climb 2 flights of stairs.  The diagnoses 
included mild chronic obstructive pulmonary disease.

In June 1998 the veteran was afforded a VA pulmonary 
examination.  He complained of having congestion, coughing 
and wheezing.  On examination there was decreased air entry 
bilaterally over prolonged expiration.  There was no evidence 
of wheezing or crackles.  A chest X-ray study showed mild 
inflation of the lungs with flattening of the diaphragm.  
Pulmonary function tests performed in March 1998 showed 
minimal airway disease with a good response to 
bronchodilators, such as would be associated with mild 
restrictive disease.  The diagnosis was mild obstructive 
lung disease.

The veteran was afforded a VA pulmonary examination in 
February 1999.  The veteran stated that he noticed a slight 
difference in his ability to obtain his breath.  He reported 
that he was somewhat shorter of breath.  On examination no 
respiratory embarrassment was noted.  Examination of the 
lungs with deep inspiration showed the lungs to be clear.  
There were no rales, wheezes or other adventitious sounds 
noted.  The diagnosis was longstanding history of mild 
obstructive lung disease.

A 30 percent evaluation is warranted for moderately severe 
chronic bronchitis if there is persistent coughing at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest 
and beginning chronic airway obstruction.  A 60 percent 
evaluation requires severe, chronic bronchitis manifested by 
a severe productive cough; dyspnea on slight exertion; and 
pulmonary function test indicative of severe ventilatory 
impairment. 38 C.F.R. Part 4, Code 6600, effective prior to 
October 1996.

A 30 percent rating is warranted for pulmonary emphysema if 
there is moderate dyspnea occurring after climbing one flight 
of stairs or walking one block on a level surface, and there 
are pulmonary function test results consistent with a 
moderate impairment.  A 60 percent rating is in order for a 
severe condition which prevents climbing one flight of stairs 
or walking one block without stopping and there is marked 
impairment of health with ventilatory impairment of a severe 
degree confirmed by pulmonary function tests.  38 C.F.R. 
Part 4, Code 6603, effective prior to October 1996.  

A 30 percent evaluation is warranted for chronic bronchitis, 
emphysema, bronchial asthma or chronic obstructive pulmonary 
disease when there is FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 
65 percent of predicted.  A 60 percent evaluation is provided 
when there is FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 
55 percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit), effective in 
October 1996.  38 C.F.R. Part 4, Codes 6600, 6602, 6603, 
6604.

In this case, the veteran's service-connected pulmonary 
disorder has resulted in symptoms including coughing and some 
shortness of breath.  However, the examinations have not 
disclosed any rales, rhonchi or wheezes.  On the September 
1997 VA general medical examination the veteran indicated 
that he could walk 1 mile without stopping and could climb 
2 flights of stairs.  On the February 1999 VA pulmonary 
examination the veteran indicated that he was somewhat short 
of breath; however, the pulmonary function studies on the VA 
examinations consistently showed only a mild restrictive or 
obstructive defect and the veteran's respiratory condition 
has been consistently diagnosed as only mild in nature.  
Accordingly, the Board is unable to conclude that an 
evaluation in excess of 30 percent is warranted for the 
veteran's respiratory disorder under the provisions of any 
applicable Diagnostic Code that was effective either prior to 
or after October 1996.

With regard to the veteran's claim for a compensable 
evaluation for the shell fragment wound residuals of his 
right lower arm, when the veteran was examined by the VA in 
January 1996 there was a dark brown oval scar over the dorsal 
aspect of the distal portion of the right forearm just 
proximal to the wrist.  It measured .5 centimeters in width 
and .6 centimeters in length.  It was slightly retracted but 
not fixed or tender.  There was no keloid formation, 
adherence or herniation.  There was slight depression to the 
scar area with no evidence of ulceration or swelling.  There 
was no limited range of motion associated with the scar.  The 
diagnosis was fragmentation wound of the dorsum of the right 
forearm with the fragment surgically removed with secondary 
residual scar.

When the veteran was examined by the VA in February 1999 the 
examiner indicated that he was unable to locate any 
significant scarring or abnormality of the tissue, skin or 
underlying tissue.  He stated no significant scarring was 
noted and no cosmetic abnormality was noted.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration or which are tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Codes 7803, 7804.

Scars may also be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. Part 4, Code 7805.

In this case, the VA examinations have disclosed that the 
veteran has a scar on the dorsal aspect of the distal portion 
of the right forearm just proximal to the wrist that is 
slightly retracted but is not fixed or tender.  The examiner 
indicated on the January 1996 VA examination that there was 
no limited range of motion associated with the scar.  When 
the veteran was examined by the VA in February 1999 the 
examiner indicated that no significant scarring was noted and 
no cosmetic abnormality was noted.  In view of the absence of 
pain or tenderness or any other significant finding regarding 
the scar, it is apparent that none of the schedular 
requirements for a compensable evaluation for the veteran's 
fragment wound scar of the right lower arm have been met.  
The VA examinations have not disclosed any muscle damage 
resulting from the shell fragment wound of the right arm and 
a compensable evaluation under the rating schedule provisions 
pertaining to muscle damage would not be in order.

IV.  The Claim for a Total Rating based on Individual 
Unemployability

Total disability ratings for compensation maybe assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In this case, the record reflects that the veteran's service-
connected disabilities consist of his respiratory disability 
and post-traumatic stress disorder, each rated 30 percent 
disabling and the scar of the right lower arm, rated 
noncompensable.  The combined rating for the service-
connected disabilities is 50 percent.

In the veteran's claim for a total rating based on individual 
unemployability dated in August 1997, he indicated that he 
had completed high school.  He reported that he had been 
self-employed in ranching from 1962 until July 1991, when he 
retired.  He indicated that he had begun receiving Social 
Security benefits at that time.  However, although the 
veteran's service-connected disabilities may prevent him from 
engaging in a strenuous type of employment, the record does 
not establish that the disabilities are of such extent and 
severity so as to prevent him from engaging in all forms of 
substantially gainful employment.  Accordingly, under the 
circumstances, entitlement to a total rating based on 
individual unemployability is not in order.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for increased ratings for the 
service connected disabilities and a total rating based on 
individual unemployability; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material matter regarding any of those issues.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a chronic sinus 
disability and a respiratory disability due to exposure to 
asbestos and/or radiation is not established.

Entitlement to a compensable evaluation for post-traumatic 
stress disorder, effective from October 1995 or to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, effective from May 1998 is not established.


Entitlement to an evaluation in excess of 30 percent for a 
lung disability and to a compensable evaluation for residuals 
of a fragment wound of the right forearm is not established.

Entitlement to a total rating based on individual 
unemployability is not established.  The appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

